If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                          STATE OF MICHIGAN

                            COURT OF APPEALS


TIMOTHY H. JACOBS and LISA L. JACOBS,                                UNPUBLISHED
                                                                     November 12, 2020
               Plaintiffs/Counterdefendants-
               Appellants,

v                                                                    No. 349596
                                                                     Muskegon Circuit Court
MARK A. JACOBS and DIANE M. JACOBS,                                  LC No. 18-004959-CZ

               Defendants/Counterplaintiffs/Third-
               Party Plaintiffs-Appellees,

and

HAROLD A. JACOBS and DONNA M. JACOBS,

               Third-Party Defendants.


Before: SAWYER, P.J., and M. J. KELLY and SWARTZLE, JJ.

PER CURIAM.

        Plaintiffs, Timothy and Lisa Jacobs, appeal as of right the trial court’s order determining
that defendants, Mark and Diane Jacobs, were the fee-simple owners of a 50-foot area of land
located between the parties’ properties.1 We affirm.

                                       I. BACKGROUND

        This case arose from a real-property dispute between brothers Timothy and Mark, as well
as their respective wives. Although the real property involved in this case has been in their family




1
  Several of the individuals involved in this case share the same last name. For clarity, we will
refer to those individuals by their first names.


                                                -1-
for many years, conveyances in a series of deeds created a dispute regarding ownership of a 50-
foot area of land.

        In 1978, Timothy and Mark’s maternal grandparents, Edward and Theresa Emery,
conveyed the real property located at 2754 S. Slocum Road, in Ravenna, Michigan, to Timothy
and Mark’s parents, Harold and Donna Jacobs. The Emerys conveyed this parcel pursuant to a
warranty deed. For clarity, we will refer to this parcel as Plaintiffs’ Property, and will refer to this
deed as the 1978 Deed. Harold and Donna constructed a house on Plaintiffs’ Property, and they
lived on the property with their three children from 1978 to 1994. It is uncontested that the
Plaintiffs’ Property on which Harold and Donna built their home and lived with their family
included the 50-foot area of land now in dispute, which we will refer to as the Disputed Property.
The Disputed Property did not have any special aspects or historical or familial significance, except
that various members of the family shared the land for recreational uses.

         In October 1994, Harold and Donna conveyed the majority of Plaintiffs’ Property to
Timothy and his wife Lisa, pursuant to a warranty deed, which we will refer to as the Plaintiffs’
1994 Deed. Testimony indicated that Edward Emery instructed his attorney to prepare the
Plaintiffs’ 1994 Deed. It is uncontested that the Plaintiffs’ 1994 Deed did not, on its face, convey
the 50-foot area of land now in dispute. Because that area of land was not conveyed in the deed,
title to that land remained with Harold and Donna. Timothy, however, testified that he believed
that his parents had conveyed the Disputed Property to him and his wife in the Plaintiffs’ 1994
Deed. Furthermore, both Harold and Donna testified that they intended to convey to Timothy and
Lisa the entire parcel of real property that they had received from the Emerys pursuant to the 1978
Deed, including the Disputed Property.

        In November 1994, the Emerys conveyed the real property located at 2716 Slocum Road,
in Ravenna, Michigan, to Harold and Donna. The Emerys conveyed this parcel pursuant to a
quitclaim deed. For clarity, we will refer to this parcel as Defendants’ Property, and will refer to
this deed as the Defendants’ 1994 Deed. It is uncontested that the Defendants’ 1994 Deed did not
convey the 50-foot area of land now in dispute. As explained above, Harold and Donna owned
that 50-foot area of land in 1994, by virtue of the 1978 Deed that they received from the Emerys,
but they continued to own it after 1994 because they did not convey that area of land to Timothy
and his wife in the Plaintiffs’ 1994 Deed.

        In 1998, Harold and Donna made improvements and additions to Defendants’ Property,
including a garage and a deck that were attached to a house on the property, as well as stairs to the
deck, a cement driveway apron, and a front walkway. These improvements were partially located
on the Disputed Property. Harold and Donna testified that they believed that they had constructed
these improvements on Defendants’ Property and that they were not aware that these
improvements encroached on the Disputed Property.

        In July 2005, Harold and Donna conveyed Defendants’ Property to Mark and Diane.
Harold and Donna conveyed this parcel pursuant to a warranty deed. For clarity, we will refer to
this deed as the 2005 Deed. The 2005 Deed conveyed the same property that the Emerys had
conveyed to Harold and Donna pursuant to the Defendants’ 1994 Deed. As explained above, it is
uncontested that the Defendants’ 1994 Deed did not convey the 50-foot area of land now in dispute.
Therefore, the 2005 Deed did not, on its face, convey the 50-foot area of land to Mark and Diane.


                                                  -2-
According to Mark, however, he believed that the 2005 Deed conveyed that Disputed Property,
and he would not have purchased the property if the conveyance had not included the 50-foot area
of land. The evidence indicated that a portion of the house and its associated improvements was
constructed on the Disputed Property.

        Timothy and Mark eventually had a falling out. In approximately 2011 or 2012, Timothy’s
son allegedly shot a cat belonging to Mark’s daughter, and this incident affected the brothers’
relationship. Then in March 2018, an incident occurred that gave rise to the parties’ disagreement
regarding who owned the Disputed Property. At that time, Harold and Timothy constructed a
bridge across a creek. During that construction project, a cement bag fell from Timothy’s vehicle,
and it opened on the Disputed Property. Timothy did not clean up the cement, and after a few
days, he received a text message from Mark that stated, “[S]tay the blank off my land. You and
your old man got a one-time pass.”

        Plaintiffs believed that they owned the Disputed Property, and they requested a survey.
That survey revealed that Harold and Donna still owned the Disputed Property, as it had not been
conveyed to Timothy and Lisa in the Plaintiffs’ 1994 Deed, and had not been conveyed to Mark
and Diane in the 2005 Deed. Harold and Donna thereafter executed a quitclaim deed to convey
the Disputed Property to Timothy and Lisa, who recorded the deed. For clarity, we will refer to
this deed as the 2018 Disputed Property Deed. In June 2018, Timothy and Lisa conveyed to Mark
and Diane land within the Disputed Property where the improvements made in 1998 were located.
Timothy and Lisa conveyed this land pursuant to a quitclaim deed. For clarity, we will refer to
this deed as the Improvements Deed. This conveyance was a triangular area of land that included
the house in which defendants lived at 2716 Slocum Road, including the 1998 improvements.

       Plaintiffs thereafter brought a quiet-title claim against defendants, alleging that plaintiffs
held the title to and were the fee-simple owners of the Disputed Property. Defendants filed a
counterclaim and requested the trial court to declare that they were the fee-simple owners of the
Disputed Property. In addition, defendants requested that the trial court reform the 2005 Deed to
include the Disputed Property. Plaintiffs sought a temporary restraining order, which the trial
court denied. Plaintiffs also sought a preliminary injunction, but the trial court denied that relief,
finding that the likelihood that either plaintiffs or defendants would prevail on the merits of this
case was equal.

        After a bench trial, the trial court rendered its findings of fact. The trial court found that
Edward Emery drafted the Plaintiffs’ 1994 Deed and that he intentionally omitted the Disputed
Property from that conveyance. The trial court found that Edward needed the 50 feet of the
Disputed Property in order to build a house and that Edward assured Harold and Donna that they
had enough space to expand the house on Defendants’ Property. The trial court reasoned that this
assurance was true if plaintiffs’ property was 250 feet wide from north to south. The trial court
also found that the Disputed Property was necessary for Harold and Donna to expand their house,
but that it added little value to the land belonging to Timothy and his wife because they had access
to the creek without ownership of the Disputed Property.

        Regarding the 2005 Deed, the trial court found that this deed did not comply with Harold
and Donna’s intent to convey to defendants the house on the property. The trial court reasoned
that the house on Defendants’ Property extended substantially over the southern boundary that was


                                                 -3-
described in the 2005 Deed. The trial court found that Harold and Donna made a mistake regarding
the 2005 Deed because the conveyance excluding the Disputed Property did not comply with
Harold and Donna’s intent to convey to Mark and his wife the entire house and the real property
on which it was constructed. Although Harold testified that his and Mark’s survey of Defendants’
Property did not include the Disputed Property, the trial court resolved in defendants’ favor Mark’s
testimony that the conveyance included that 50-foot area of land. The trial court also determined
that granting defendants the Disputed Property provided defendants with the benefits to which they
agreed when they decided to purchase the property from Harold and Donna, including access to
the creek.

         The trial court determined that plaintiffs did not prove that excluding the Disputed
Property from Plaintiffs’ 1994 deed was a mistake. As explained above, the trial court determined
that this exclusion was an intentional decision by Edward. The trial court determined, however,
that there was a mutual mistake regarding the conveyance of Defendants’ Property to Mark and
his wife when the improvements to the home were located on the Disputed Property. The trial
court determined that defendants were entitled to reformation of the 2005 Deed to conform it to
Harold’s, Donna’s, and defendants’ intent based on an innocent-misrepresentation theory,
notwithstanding the fact that reformation of the 2005 Deed conflicted with the 2018 Disputed
Property Deed later executed by Harold and Donna. The trial court therefore entered judgment in
favor of defendants and against plaintiffs. The trial court determined that defendants had obtained
fee-simple title to the Disputed Property as of July 27, 2005. The trial court also ordered that the
2018 Disputed Property Deed and the improvements deed were null and void.

       This appeal followed.

                                          II. ANALYSIS

                                  A. STANDARD OF REVIEW

        This Court reviews de novo the equitable action to quiet title. Beach v Lima, 489 Mich. 99,
106; 802 NW2d 1 (2011). This Court also reviews de novo the proper interpretation of legal
instruments, such as deeds or contracts. See In re Rudell Estate, 286 Mich. App. 391, 402-403; 780
NW2d 884 (2009). Yet, this Court reviews for clear error a trial court’s factual findings in a bench
trial. Blackhawk Dev Corp v Dexter, 473 Mich. 33, 40; 700 NW2d 364 (2005); Alan Custom
Homes, Inc v Krol, 256 Mich. App. 505, 512; 667 NW2d 379 (2003). “A factual finding is clearly
erroneous [when], after reviewing the entire record, this Court is left with a definite and firm
conviction that a mistake has been made.” Alan Custom Homes, 256 Mich. App. at 512. Finally,
this Court reviews de novo a trial court’s decision to grant the equitable relief of reformation of a
contract or deed. See Johnson Family Ltd Partnership v White Pine Wireless, LLC, 281 Mich. App.
364, 371; 761 NW2d 353 (2008).

                               B. PRIMA FACIE CASE OF TITLE

       Plaintiffs argue on appeal that they established a prima facie case of title to the Disputed
Property and that defendants failed to establish that they had superior right or title to the Disputed
Property.



                                                 -4-
       Quiet title actions are governed by MCL 600.2932, which provides:

              Any person, whether he is in possession of the land in question or not, who
       claims any right in, title to, equitable title to, interest in, or right to possession of
       land, may bring an action in the circuit courts against any other person who claims
       or might claim any interest inconsistent with the interest claimed by the plaintiff,
       whether the defendant is in possession of the land or not. [MCL 600.2932(1).]

MCR 3.411 also pertains to civil actions to determine interests in land. MCR 3.411(D)(1) provides
that “[a]fter evidence has been taken, the court shall make findings determining the disputed rights
in and title to the premises.”

        “In an action to quiet title, the plaintiffs have the burden of proof and must make out a
prima facie case of title. If the plaintiffs make out a prima facie case, the defendants then have the
burden of proving superior right or title in themselves.” Beulah Hoagland Appleton Qualified
Personal Residence Trust v Emmet Co Rd Comm, 236 Mich. App. 546, 550; 600 NW2d 698 (1999).
A plaintiff demonstrates a prima facie case of title by showing that he acquired and now possesses
a legal or equitable interest in the property. Id.

         Regarding the interpretation of a deed, the plain language of the deed is the best evidence
of the parties’ intent in drafting the deed. In re Rudell Estate, 286 Mich. App. at 409. “The general
rule is that when a quitclaim deed is reduced to writing and executed with the proper formalities,
it is presumed to contain the agreement made by the parties at the time and is so conclusively
presumed to embody the whole contract that parol evidence is inadmissible to contradict it or add
to its terms.” Id. at 410 (cleaned up). Yet, a trial court may consider extrinsic evidence of the
drafting parties’ intent if the contract, such as a deed, has latent ambiguity. Shay v Aldrich, 487
Mich. 648, 667; 790 Mich. 629 (2010). Latent ambiguity exists when the language in a contract
appears to be clear and intelligible and appears to suggest a single meaning, but other facts show
that there is more than one interpretation of the contract. Id. at 668. Extrinsic evidence is not
admissible to identify a patent ambiguity because it is apparent from the face of the document that
there is more than one meaning to the contract terms. Id. at 667.

        In this case, plaintiffs claimed that they had a legal interest in the Disputed Property based
on the 2018 Disputed Property Deed and Harold and Donna’s earlier intent to convey to plaintiffs
the Disputed Property in Plaintiffs’ 1994 Deed. Defendants also claimed that they had an interest
in the Disputed Property based on Harold and Donna’s intent in 2005 to convey to them the entire
house and improvements on Defendants’ Property and Harold and Donna’s representations to
Mark that the conveyance included the Disputed Property.

        Although the trial court did not expressly address which set of parties established a prima
facie case of title to the Disputed Property, the trial court impliedly did so when it determined that
defendants had obtained fee-simple title to the Disputed Property as of July 27, 2005, and that all
subsequent deeds to the Disputed Property were null and void. Based on the disputed testimony
presented at the bench trial, we cannot conclude that the trial court clearly erred in reaching its
findings of fact. Although we may have decided the matter differently if we had been the trier of
fact in this case, a trial court’s decision on a close question ordinarily cannot be an abuse of
discretion, People v Sabin (After Remand), 463 Mich. 43, 67; 614 NW2d 888 (2000), and the


                                                 -5-
credibility of the witnesses is a matter for the trial judge when sitting without a jury, People v
Ritzema, 3 Mich. App. 637, 640; 143 NW2d 129 (1966). “Generally, questions of witness
credibility are for the factfinder.” People v Unger, 278 Mich. App. 210, 232; 749 NW2d 272 (2008).
Witness credibility is determined by more than just words, and may include such clues such as
tonal quality, volume, speech patterns, and a witness’s demeanor. People v Lemmon, 456 Mich.
625, 646; 576 NW2d 129 (1998). After hearing testimony from multiple witnesses and visiting
the real property, the trial court determined that Edward Emery intentionally excluded the 50-foot
area of land from the Plaintiffs’ 1994 deed, and that there was a mutual mistake regarding the
conveyance of Defendants’ Property to Mark and his wife when the improvements to the home
were located on the Disputed Property. We cannot conclude that the trial court clearly erred in its
findings of fact.

                                     C. MUTUAL MISTAKE

       Plaintiffs also argue that the trial court erroneously reformed the 2005 Deed because there
was no mutual mistake to support the reformation.

        Generally, under the merger doctrine, “a deed made in full execution of a contract for the
sale of land is presumed to merge the provisions of a preceding contract pursuant to which it is
made, including all prior negotiations and agreements leading up to execution of the deed.”
Johnson Family, 281 Mich. App. at 374-375 (cleaned up). Reformation of a deed, however, is an
exception to the merger doctrine. Id. at 375. “Michigan courts sitting in equity have long had the
power to reform an instrument that does not express the true intent of the parties as a result of
fraud, mistake, accident, or surprise.” Id. at 371-372. “In most, if not all, cases, the actual intent
of the parties to a deed can be discerned only from evidence concerning the prior negotiations and
agreements of the parties along with evidence that the deed did not accurately reflect that intent.”
Id. at 375. The equitable power to reform a deed may be applied to unambiguous agreements. Id.
at 372. Regarding reformation based on a mutual mistake, a party seeking reformation must
demonstrate that there was a mutual mistake by clear and convincing evidence. See id. at 379;
Casey v Auto Owners Ins Co, 273 Mich. App. 388, 399; 729 NW2d 277 (2006).

        Based on the evidence and testimony presented during the bench trial, the trial court found
that Harold and Donna intended to convey to defendants the entire house and improvements as a
part of the 2005 conveyance. Because the house and improvements were partially located on the
Disputed Property, the trial court concluded that there was a mistake in the 2005 Deed to the extent
that Harold and Donna conveyed to defendants the physical structures without conveying the land
on which the house and improvements were located. The trial court’s reformation of the 2005
Deed fulfilled Harold and Donna’s intent to convey to defendants the entire house and
improvements at 2716 Slocum Road. We conclude that the trial court did not err by reforming the
2005 Deed.




                                                 -6-
Affirmed. Defendants, having prevailed in full, may tax costs under MCR 7.219(F).



                                                  /s/ David H. Sawyer
                                                  /s/ Michael J. Kelly
                                                  /s/ Brock A. Swartzle




                                      -7-